EXHIBIT 10.12

 
AMENDED AND RESTATED NOTE


THIS AMENDED AND RESTATED NOTE (“NOTE”) HAS NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.
 
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY
INTERESTS SECURING THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCISE OF ANY
RIGHT OR REMEDY WITH RESPECT HERETO, AND CERTAIN OF THE RIGHTS OF THE HOLDER
HEREOF ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION
AGREEMENT DATED AS OF APRIL 30, 2013 (AS AMENDED, RESTATED, SUPPLEMENTED, OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”), BY AND
AMONG WEBSTER BANK, N.A., AS SENIOR AGENT, THE OTHER SENIOR CREDITORS PARTY
THERETO, BIA DIGITAL PARTNERS SBIC II LP, AS SUBORDINATED AGENT, AND THE OTHER
SUBORDINATED CREDITORS PARTY THERETO. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE SUBORDINATION AGREEMENT AND THIS NOTE, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.






$8,000,000                                                                                                                                                                                                                                                                                           April
30, 2013






FOR VALUE RECEIVED, intending to be legally bound hereby, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT LLC, a Colorado
limited liability company (“WBS”), PACKETEXCHANGE INC., a Delaware corporation
(“PEI”), PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEIUSA”),
COMMUNICATION DECISIONS-SNVC, LLC, a Virginia limited liability company
(“Communication Decisions”), CORE180, LLC, a Delaware limited liability company
(“Core180”), ELECTRA LTD., a Virginia corporation (“Electra”), IDC GLOBAL, INC.,
a Delaware corporation (“IDC”) and NLAYER COMMUNICATIONS, INC., an Illinois
corporation (“nLayer” and together with GTTI, GTTA, WBS, PEI, PEIUSA,
Communication Decisions, Core180, Electra and IDC, individually and
collectively, jointly and severally, the “Borrower”), hereby promise to pay to
the order of PLEXUS FUND II, L.P. (the “Purchaser”) at the office of the
Purchaser initially located at 200 Providence Road, Suite 210, Charlotte, North
Carolina (or such other address as the Purchaser may specify in writing to
Borrower), the principal sum of EIGHT MILLION DOLLARS ($8,000,000), or such
lesser amount as shall equal the aggregate unpaid principal amount of this Note,
on the dates specified in the Note Purchase Agreement and to pay interest on
such principal amount on the dates and at the rates (including, if applicable,
the Default Rate) specified in the Note Purchase Agreement.  All payments due to
the Purchaser under this Note shall be made at the place, in the type of money
and funds and in the manner specified in the Note Purchase Agreement.


As used in this Note, “Note Purchase Agreement” shall mean the Second Amended
and Restated Note Purchase Agreement dated as of the date hereof, among
Borrower, the other Note Parties signatory thereto, the financial institutions
identified therein as Purchasers and BIA Digital Partners SBIC II LP, as

 


 
- 1 -

--------------------------------------------------------------------------------

 

agent for the Purchasers (in such capacity the “Agent”), as amended,
supplemented and/or modified from time to time.  Capitalized terms that are used
herein and not defined herein shall have the meaning given to such terms in the
Note Purchase Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Note
Purchase Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of
law).  If any of the terms of this Note, or any agreement or instrument securing
payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


The holder of this Note is entitled to all of the benefits under the Note
Purchase Agreement and the other Note Documents including certain security
provided thereunder and, upon the occurrence of certain events or conditions,
payment of the Default Rate of interest.  In addition, in case an Event of
Default shall occur, the principal of, and accrued interest and fees, if any, on
this Note shall become due and payable in the manner and with the effect
provided in the Note Purchase Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Note Purchase Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


This Note was issued with original issue discount (as defined in § 1273(a) of
the Code and Regulation § 1-1273-1 promulgated thereunder). The Purchaser can
obtain the information described in Regulation § 1. 1275-3 promulgated under the
Code by writing to: Global Telecom and Technology, Inc., 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, Attention:  Chief Financial Officer.


This Note is the Amended and Restated Note referred to in Section 2.1.5(a)(ii)
of the Note Purchase Agreement. This Note amends and restates the indebtedness
evidenced by (i) that certain Note, dated April 30, 2012, previously issued by
Borrowers (other than Communication Decisions, Core180, Electra and IDC) in
favor of Purchaser (the “Initial Takedown Note”), and (ii) that certain Note,
dated December 31, 2012, previously issued by Borrowers (other than
Communication Decisions, Core180, Electra and IDC) in favor of Purchaser (the
“Subsequent Takedown Note,” together with the Initial Takedown Note, the “Prior
Notes”).  This Note evidences a continuation of, and not a repayment and
reborrowing, termination or novation of, the indebtedness heretofore outstanding
under the Prior Notes.




[Signature Page to Follow]

 


 
- 2 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.


GLOBAL TELECOM & TECHNOLOGY,
INC.
 
GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC.
         
By:
 /s/ Michael R. Bauer   
By:
  /s/ Michael R. Bauer 
Name:
 Michael R. Bauer   
Name:
 Michael R. Bauer
Title:
 Chief Financial Officer   
Title:
 Chief Financial Officer           
PACKETEXCHANGE INC.
 
WBS CONNECT LLC
         
By:
  /s/ Michael R. Bauer   
By:
  /s/ Michael R. Bauer 
Name:
 Michael R. Bauer   
Name:
 Michael R. Bauer
Title:
 Chief Financial Officer   
Title:
 Chief Financial Officer           
PACKETEXCHANGE (USA), INC.
 
NLAYER COMMUNICATIONS, INC.
         
By:
  /s/ Michael R. Bauer   
By:
  /s/ Michael R. Bauer 
Name:
 Michael R. Bauer  
Name:
 Michael R. Bauer
Title:
 Chief Financial Officer   
Title:
 Chief Financial Officer           
COMMUNICATION DECISIONS-SNVC, LLC
 
CORE180, LLC
         
By:
  /s/ Michael R. Bauer   
By:
  /s/ Michael R. Bauer 
Name:
 Michael R. Bauer   
Name:
 Michael R. Bauer
Title:
 Chief Financial Officer   
Title:
 Chief Financial Officer           
ELECTRA LTD.
 
IDC GLOBAL, INC.
         
By:
  /s/ Michael R. Bauer   
By:
  /s/ Michael R. Bauer 
Name:
 Michael R. Bauer   
Name:
 Michael R. Bauer 
Title:
 Chief Financial Officer   
Title:
 Chief Financial Officer 



Amended and Restated Note
(Plexus Fund II, L.P.)